Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148568 & (45)(46)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  FIRST NATIONAL BANK OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff/                                                                                                 Justices
            Counter-Defendant-Appellee,
  v                                                                  SC: 148568
                                                                     COA: 312861
                                                                     Van Buren CC: 12-620063-CH
  TERRI A. PETERSON,
             Defendant/
             Counter-Plaintiff-Appellee,
  and
  THOMAS R. TIBBLE, as Chapter 7 Trustee and
  Joined Successor,
               Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 12, 2013 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for stay is DENIED as
  moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2014
         t0218
                                                                                Clerk